Citation Nr: 0842118	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for acute myeloid leukemia 
(AML).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1975 to September 1995, although only the period of service 
from July 1978 to September 1995 has been verified by the 
submission of discharge papers.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for AML.  
The March 2006 RO rating decision denied service connection 
because the veteran's disability was firmly diagnosed and as 
such did not meet the criteria for service connection for 
undiagnosed illnesses set forth at 38 C.F.R. § 3.317.  
However, review of the veteran's recent correspondence and 
hearing testimony reveals that he is asserting a claim for 
service connection on a direct basis pursuant to 38 U.S.C.A. 
§§ 101(16), 1110.  

Specifically, the veteran claims that he was exposed to 
various chemical toxins during his service in Southwest Asia 
from October 1990 to October 1991.  In support of this claim 
he has offered his hearing testimony along with a copy of a 
Gulf War Review newsletter which was published by VA.  This 
document indicates a relationship between exposure to benzene 
and the subsequent development of acute leukemia.  Also, a 
July 2005 hospital consultation report does note the 
veteran's military history of service in Iraq along with the 
veteran's report of not having any other chemical exposure 
outside of service.  

Because of the nature of the claim and the assertion of 
chemical exposure during service as a cause of the veteran's 
AML, the Board believes that additional development is 
warranted, such as retrieval of service personnel records and 
a VA examination of the veteran which has not been conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the 
veteran's service personnel records 
from the National Personnel Records 
Center (NPRC), or other appropriate 
records depository.  Also, request that 
the veteran's period of active service 
from September 1975 to July 1978 be 
verified.  

2.  Contact the veteran and request 
that he provide specific information, 
if possible, related to the dates 
locations, and chemicals that he 
believes that he was exposed to during 
active service in Southwest Asia.

3.  Subsequently, contact the service 
department and request that they 
verify, if possible, the veteran's 
claims of exposure to benzene and other 
chemicals during active service in 
Southwest Asia.

4.  Following the above, the veteran 
should be accorded a VA examination for 
acute myeloid leukemia (AML).  The report 
of examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
elicit from the veteran a history of 
inservice chemical exposure.  The examiner 
is also requested, if possible, to offer 
an opinion as to etiology of the veteran's 
AML.  Specifically, is it as least as 
likely as not that the veteran's AML was 
caused by the claimed exposure to benzene 
and other chemicals during active service?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the veteran's claim.  In this respect, 
ensure that the veteran's claim for 
service connection is adjudicated on a 
direct basis.  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

